DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 was filed after the mailing date of the Non-Final Rejection on 04/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Office Action is in response to Applicant’s Amendment/Argument filed 08/24/2022. Claims 8-9 were previously allowed. Claims 1-2, 6-8, 14-16 and 18-19 have been amended. Claims 11-13 have been canceled. Claim 21 have been added. Claims 1-10 and 14-21 are pending.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 08/24/2022, with respect to the claims 1-12 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement, have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-20 have been withdrawn.
Applicant’s arguments, see pg. 9-13, filed 08/24/2022, with respect to the claims 1-12 under 35 U.S.C. 103 as being obvious over US 2008/0258077 by Baer in view of US 2020/0333252 by Krachmalnicoff, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 have been withdrawn.
This is a Non-Final Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 "delay unit" in claim 1. Applicant’s Specification does not disclose structure or components for a ”delay unit”.
"illumination unit" in claim 1. Applicant’s Specification does not disclose structure or components for a ”illumination unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim 21 is allowed
Claims 1-10 and 14-20 would be allowable if the 112(f) rejection is overcome. 
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1 and 19, the prior art of record does not teach or fairly suggest, a fluorescence scanning microscope, comprising a delay unit, which is configured to match the de-excitation light source with the excitation light source with respect to time in such a way that the light pulse or the light modulation of the de-excitation light source has a predetermined delay at a position of the respective illumination target point in relation to the light pulse or the light modulation of the excitation light source and a processor which is configured to: evaluate the fluorescence photons detected in the respective illumination target  point with respect to the arrival times; generate first pixel characteristics and second pixel characteristics based on the evaluation, which represent the respective illumination target point, assemble the first pixel characteristics to form a first sample image and the second pixel characteristics to form a second sample image, and based on the two sample images, determine a spatial offset between the intensity maximum of the excitation light distribution and the intensity minimum of the de-excitation light distribution.
With regards to claim 21, the prior art of record does not teach or fairly suggest, a fluorescence scanning microscope, comprising a de-excitation light source, which is configured to generate a de-excitation light distribution, which de-excites the fluorophores excited by the excitation light distribution in the sample in a course of a stimulated emission of fluorescence photons, wherein a pulse length of the de-excitation light source is greater than a pulse length of the excitation light source, and/or wherein the pulse length of the de-excitation light source is in a range of a mean lifetime of an excited state of the fluorophores from 0.1 to 6.0 ns.
The closest art of record teaches the following;
With regards to claim 1 and 19, Yifan Wang et al.  ( A 3D Aligning Method for Stimulated Emission Depletion Microscopy Using Fluorescence Lifetime Distribution; MICROSCOPE RESEARCH AND TECHNIQUE 77:935-940 (2014)) (presented in Applicant’s IDS, dated 07/13/2022) (hereinafter known as Wang) discloses fluorescence scanning microscope (Fig. 1; STED system), comprising:
an excitation light source (Fig. 1; Pulsed Laser), which is configured to generate an excitation light distribution, which excites fluorophores present in a sample to a spontaneous emission of fluorescence photons (pg. 936; 1st and 2nd column ; MATERIALS AND METHODS ),
a de-excitation light source (Fig. 1; CW laser), which is configured to generate a de-excitation light distribution, which de-excites the fluorophores excited by the excitation light distribution in the sample in a course of a stimulated emission of fluorescence photons, wherein the excitation light source and the de-excitation light source are pulsed or modulated laser light sources (pg. 936; 1st and 2nd column ; MATERIALS AND METHODS ).
a delay unit, which is configured to match the de-excitation light source with the excitation light source with respect to time in such a way that the light pulse or the light modulation of the de-excitation light source has a predetermined delay at a position of the respective illumination target point in relation to the light pulse or the light modulation of the excitation light source (Wang teaches of an off-line time-gated detection with the delay time set as both 3.4 and 4.9 , for measuring a fluorescent sample (pg 938-940; RESULTS))
an illumination unit, which is configured to combine the excitation light distribution and the de-excitation light distribution to form a light distribution scanning over multiple illumination target points of the sample in such a way that an intensity maximum of the excitation light distribution and an intensity minimum of the de-excitation light distribution are spatially superimposed on one another in the respective illumination target point (Fig. 1; collimation lens, quarterwave plates, half wave plates. vortex phase plates, dichroic mirrors),
a detector (Fig. 1; time correlated single photon counting (TCSPC) module), which is configured to detect the fluorescence photons emitted from the respective illumination target point as a function of arrival times of the fluorescence photons (PG. 937; EXPERIMENTS AND DISCUSSION; 2nd partial para.).
Wang does not disclose 
a processor, which is designed configured to: 
evaluate the fluorescence photons detected in the respective illumination target  point with respect to the arrival times; 
generate first pixel characteristics and second pixel characteristics based on the evaluation, which represent the respective illumination target point, 
assemble the first pixel characteristics to form a first sample image and the second pixel characteristics to form a second sample image, and 
based on the two sample images, determine a spatial offset between the intensity maximum of the excitation light distribution and the intensity minimum of the de-excitation light distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884